Title: To Thomas Jefferson from Andrew Brown, 26 November 1790
From: Brown, Andrew
To: Jefferson, Thomas


Philadelphia, 26 Nov. 1790. In response to Remsen’s letter of yesterday—should he be continued as publisher of the laws—he would “perform that duty, with accuracy and expedition, at the rate of one dollar for what is equal to one page of the edition of the laws printed by Childs & Swaine”—a rate considerably under that of the state of Pennsylvania and much less than his fixed price for advertising. “I beg leave just to add that should any other reputable paper propose to undertake the business for a less sum I shall most cheerfully lower my price accordingly.”
